 Case 3:20-cv-00290-HEH-RCY Document 3 Filed 04/30/20 Page 1 of 2 PageID# 19




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


JOHN R. DEMOS,                            )
                                          )
       Plaintiff,                         )
                                          )
V.                                        )       Civil Action No. 3:20CV290-HBH
                                          )
MITCH McCONNELL,et al,                    )
                                          )
       Defendants.                        )

                              MEMORANDUM OPINION
                                (Dismissing Civil Action)

       John R. Demos, a Washington state inmate, submitted this civil action and applied

to proceed informa pauperis. The pertinent statute provides:

              In no event shall a prisoner bring a civil action [informa pauperis] if
       the prisoner has, on 3 or more prior occasions, while incarcerated or detained
       in any facility, brought an action or appeal in a court ofthe United States that
       was dismissed on the grounds that it is frivolous, malicious, or fails to state
       a claim upon which relief may be granted, unless the prisoner is under
       imminent danger of serious physical injury.

28 U.S.C. § 1915(g). Demos has scores of actions or appeals that have been dismissed as

frivolous, malicious or for failure to state a claim upon which relief could be granted. See

Demos v. Keating, 33 F. App'x 918,919-20(10th Cir. 2002). Demos's current complaint

does not demonstrate that he is in imminent danger of serious physical harm.

       Accordingly,this Court will dismiss the action without prejudice. If Demos wishes

to bring this action, he may file a new complaint accompanied by the full $400.00 filing

fee.
 Case 3:20-cv-00290-HEH-RCY Document 3 Filed 04/30/20 Page 2 of 2 PageID# 20




     An appropriate Order will accompany this Memorandum Opinion.


                                                   /s/
                             HENRY E.HUDSON
Date:       iO i6iO          SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
